Wheeler, C. J.
The only question which it is material to consider, is upon the sufficiency of the plaintiff’s evidence of title.
The act of the 1st of August, 1856, required that all certificates for land, of the character of those on which the plaintiff relies as his evidence of title, should be presented to the commissioner of claims for registry, within two years from the 1st of September thereafter; otherwise they should be forever barred from location, survey and patent. (Acts Adj. Sess. 6th Legislature, p. 14, see. 2.) And the act prohibits the issuance of a patent upon any such claim, until it shall have been presented to and approved by the commissioner of claims. (Ibid. sec. 5.)
The object of the statute is expressed in its caption: “To ascertain the legal claims, for money and land, against the state.” *95There cannot be a question, that it was competent for the legislature to create a tribunal to examine and decide upon the legality of these certificates, and approve them, before they should be recognized as valid claims against the government; and to limit the time within which they must be presented for such approval. (League v. DeYoung, 11 Howard’s Rep. 185,208; 2 Texas Rep. 497; Hosner v. De Young, 1 Texas Rep. 764.)
After the act creating the tribunal and requiring the presentation of these certificates took effect, they could not be recognized as legal claims, until they had been presented and approved, as therein required. And it could make no difference that the plaintiff relied upon them as evidence of title, in a suit previously brought to recover the land. The having brought the suit could not exempt them from the operation of the statute. The case cannot be distinguished in principle from the case of Hughes v. Lane, and other cases affirming the same doctrine. (6 Texas Rep. 289; 9 Id. 598; 5 Id. 441.) Without evidence that the certificates had been presented to the commissioner of claims for registry and approval, as the law required, they could not be received as evidence of any right or title in the plaintiff in this action.
The plaintiff having failed to show title in himself, the ruling of the court upon other questions becomes immaterial. There is no error in the judgment, and it is affirmed.
Judgment affirmed.